DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                  FOURTH DISTRICT

                           STATE OF FLORIDA,
                               Appellant,

                                        v.

                          MARIANO J. VILCHEZ,
                               Appellee.

                                  No. 4D14-3302

                              [January 6, 2016]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Robert F. Diaz, Judge; L.T. Case No. 14-1466 MM40A.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Richard
Valuntas, Assistant Attorney General, West Palm Beach, for appellant.

   No brief filed for appellee.

PER CURIAM.

    We reverse the county court’s order finding the mandatory $5,000 civil
penalty imposed for solicitation of prostitution under section 796.07(6),
Florida Statutes (2014), to be unconstitutionally excessive. See State v.
Jones, No. 4D14-3019, 2015 WL 7752702 (Fla. 4th DCA Dec. 2, 2015).
We remand for the trial court to impose the statutorily mandated $5,000
civil penalty. See State v. Delgado, 717 So. 2d 1053, 1053 (Fla. 4th DCA
1998) (“It is well settled that statutorily mandated fines must be imposed
absent a stipulation by the state, which did not occur here.”).

   Reversed and remanded.

CIKLIN, C.J., TAYLOR and LEVINE, JJ., concur.

                             *           *          *

   Not final until disposition of timely filed motion for rehearing.